Citation Nr: 1828009	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a gastrointestinal disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for arthritis of the feet, to include as secondary to a service-connected left great toe disability.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected ischemic heart disease.


8.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.  

9.  Entitlement to an initial higher rating for service-connected ischemic heart disease, evaluated as 10 percent disabling prior to December 10, 2010, and 30 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, which included approximately one year of service in the Republic of Vietnam, for which he received a Combat Action Ribbon, among other honors.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and June 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In the decision below, the Board is reopening the Veteran's service connection claim for a skin disorder and denying service connection for a gastrointestinal disorder.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  In an unappealed October 1970 rating decision, the RO denied the Veteran's initial service connection claim for a skin disorder.

2.  The evidence added to the record more than one year since the issuance of this October 1970 rating decision relates to an element of the skin disorder service connection claim previously found to be absent, namely evidence a current skin disorder with reported onset in service.

3.  The Veteran's currently diagnosed gastrointestinal disorder, gastroesophageal reflux disease (GERD), did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision in which the RO denied the claim of entitlement to service connection for a skin disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening the service connection claim for a skin disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The RO denied the Veteran's initial service connection claim for a skin disorder in an October 1970 rating decision.  While the record does not specifically include a contemporaneous advisory to the Veteran of his right to appeal this decision, the inclusion of this advisory is presumed to have been issued, and would have accompanied the notice of this rating decision, pursuant to the presumption of regularity regarding the official acts of public officers.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  The Veteran did not initiate an appeal of this October 1970 decision, and no evidence relevant to the denied claim was associated with the file within the year thereafter.  Thus, the October 1970 decision became final.   
38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the October 1970 rating decision, the RO denied the Veteran's skin service connection claim based on the lack of evidence of a current skin disorder that could be linked to service.  Specifically, at the time of the issuance of this rating decision, a recent VA examination failed to reveal any evidence of a current skin disorder, and during the examination, the Veteran denied experiencing a skin disorder since his Vietnam service.  Evidence added to the record since this prior final denial of the Veteran's skin disorder service connection claim includes the Veteran's assertion, as reflected in December 2010 and January 2011 statements of record, that he has a current skin disorder, which initially manifested during his combat service in Vietnam (which he has referred to as a rash, severe skin condition, and jungle fungus) and that recurs intermittently.  

The Veteran is competent to report experiencing a current skin disorder, as rashes or other skin impairments are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Further, as the Veteran has consistently reported the onset of a skin disorder during his combat service, and contracting a skin disease while serving in the subtropical climate of Vietnam would be consistent with the circumstances of his service, the incurrence of this skin disorder is presumed.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, this newly associated evidence establishes evidence of a current skin disorder whose reported onset was in service, relates to the reason the Veteran's claim was initially denied, and is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, this evidence is both new and material, sufficient to reopen the claim, per Shade, 24 Vet. App. 110.  The merits of this reopened service connection claim are further addressed below in the remand portion of this decision, below.  

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Turning to the Veteran's claim seeking service connection for a gastrointestinal disorder, the Veteran is currently diagnosed with GERD.  However, he has made no specific assertions regarding how this disability is related to service, and the record fails to suggest such a correlation.  In this regard, the Veteran's service treatment records fail to reflect any treatment for gastrointestinal complaints such as acid reflux or indigestion that could be deemed initial manifestations of currently-diagnosed GERD, and the first indications of any such symptoms are in 2009, 40 years after service.  While the Veteran reported an onset "years ago" at that time, his statement is too vague to support an in-service incurrence.  To the extent this statement could be construed as indicative of an in-service onset of GERD, the Veteran is not competent to opine as to the etiology of his gastrointestinal disability, and in any event this statement is contradicted by more contemporaneous evidence of record.  Notably, a September 1970 and September 1971 VA examinations were negative for any gastrointestinal complaints or findings.  Accordingly, there is no basis for establishing a direct link between the Veteran's current GERD and service.  

Given the aforementioned evidence, the preponderance of the evidence is against the claims seeking service connection for a gastrointestinal disorder.  Accordingly, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection is not warranted.  


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin disorder.

Service connection for a gastrointestinal disorder is denied.  



REMAND

With regard to the Veteran's reopened service connection claim for skin disorder, as referenced above, the Veteran is competent to report the existence of his current recurrent skin disorder, which resembles the skin disorder he recalls contracting during combat while serving in Vietnam.  However, as the Veteran lacks the requisite medical expertise to diagnose the nature of his current reported skin disorder or establish a nexus between his current skin disorder and service, further medical evidence is required to decide this claim.  Accordingly, the Board concludes that the Veteran should be afforded a VA dermatological examination, performed, if possible, during one of the Veteran's reported skin disorder episodes,  as well as a medical opinion regarding the potential relationship between the Veteran's in-service and current skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim seeking an initial increased rating for his service-connected ischemic heart disease, there is insufficient evidence of record upon which to determine the current severity of the Veteran's heart disease.  In that regard, the Veteran was last afforded a VA cardiac examination in December 2010, and subsequent treatment of record fails to reflect the clinical data considered by the applicable rating criteria.  Accordingly, an updated VA cardiac examination is required.

Furthermore, during this cardiac examination, a medical opinion regarding the potential correlation between the Veteran's service-connected heart disease and his claimed hypertension is required, given the plausibility that these two cardiovascular diseases could impact each other, and given that no such medical opinion is currently of record.

With regard to the Veteran's claim seeking service connection for erectile dysfunction, the Board finds that the VA medical opinion rendered in May 2013 addressing a potential nexus to service is insufficient, as the examiner fails to consider all relevant in-service treatment when determining that his current erectile dysfunction is unrelated to service.  In that regard, the VA examiner addressed whether the Veteran's epididymitis, treated in November and December 1968, could have contributed to his post-service development of erectile dysfunction, but failed to address whether his gonorrhea, treated in May 1969, could have contributed to his development of erectile dysfunction.  Moreover, while this medical opinion addressed whether the Veteran's current erectile dysfunction could be related to his service-connected ischemic heart disease, the opinion does not address the probability that his hypertension has been aggravated by his heart disease.  Further, as the VA examiner concluded that the Veteran's erectile dysfunction is as likely as not due to risk factors including hypertension, the Veteran's claim for service connection for erectile dysfunction should be reconsidered after the aforementioned development of his hypertension service connection claim.  

Regarding the claim for diffuse arthritis, the May 2013 VA examiner diagnosed arthritis in the Veteran's knees and feet.  The examiner then indicated that such disabilities were not secondary to his service-connected left great toe fracture, but did not address the possibility of secondary service connection based on aggravation.  The opinion on direct service connection for the right knee in relation to an in-service right knee complaint is also conclusory, as it does not adequately assess why the Veteran's right knee disability is not the result of his in-service right knee complaints.

Finally, the duty to obtain a VA examination addressing the nature and etiology of any current psychiatric disorder is triggered, given the Veteran's competent report of mood swings and his combat service.  The Veteran's outstanding VA and private treatment records must also be requested.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.
3. After obtaining the aforementioned records, schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail. 

The examiner is also asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed hypertension is:

(a) caused by his service-connected ischemic heart disease; or
(b) aggravated (worsened) by his service-connected ischemic heart disease.

A complete rationale should be provided for the requested opinions.  

4. After obtaining the Veteran's treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of the his claimed skin disorder.  Efforts should be made to schedule the Veteran during an active phase of his recurrent skin disorder, if possible.  

The examiner should conduct a clinical examination to determine the nature of any current skin disorder.  All indicated tests and studies should be performed and all findings reported in detail.  

If a current skin disorder is diagnosed, the examiner is then asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current skin disorder had its initial onset in or is otherwise related to the Veteran's skin disorder that is presumed to have developed during his combat service in Vietnam.  In this regard, the Board has conceded the in-service incurrence of a skin disorder as consistent with the circumstances of his combat service.  Therefore, the examiner is to presume that the Veteran had skin problems during active duty, even if not documented.

A detailed rationale must be provided for the requested opinion.

5. After obtaining the Veteran's treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  All indicated tests and studies should be performed and all findings reported in detail.  
Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders present.

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(c) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based, including whether it is related to the Veteran's combat service.

(d) For each psychiatric disorder other than PTSD diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset in or is otherwise related to the circumstances of the Veteran's service or any combat stressors.

A detailed rationale must be provided for the requested opinions.

6. After obtaining the Veteran's treatment records, obtain a VA medical opinion from an examiner other than the May 2013 examiner regarding the etiology of the Veteran's current erectile dysfunction.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The claims file must be provided for review.

After reviewing the claims file, the reviewing medical professional is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed erectile dysfunction is:

(a) due to service, to include his in-service epididymitis, for which he was treated in November and December 1968, or his in-service gonorrhea, for which he received treatment in May 1969;

(b) caused by his service-connected ischemic heart disease (or hypertension, if service-connected as a result of remand directive 3 above); or

(c) aggravated (worsened) by his service-connected ischemic heart disease (or hypertension, if service-connected as a result of remand directive 3 above);.

A complete rationale should be provided for the requested opinions.  

7. After obtaining the Veteran's treatment records, obtain a VA medical opinion regarding the etiology of the Veteran's diffuse arthritis, including of the right knee from an examiner other than the May 2013 examiner.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The claims file must be provided for review.

After reviewing the claims file, the reviewing medical professional is asked to opine whether it is at least as likely as not (50 percent or higher probability) that:

(a) the Veteran's currently-diagnosed right knee arthritis is due to service, to include his documented right knee treatment in May 1958;

(b) the Veteran's currently diagnosed diffuse arthritis (of the knees and feet) is caused by his service-connected left great toe disability; or

(c) the Veteran's currently diagnosed diffuse arthritis (of the knees and feet) is aggravated (worsened) by his service-connected left great toe disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


